— Order, Family Court, New York County, dated June 25, 1975, which, inter alia, awarded petitioner’s counsel $2,000 in fees, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of increasing the counsel fees by an additional $2,000 and otherwise affirmed, without costs or disbursements. We find that the counsel fees awarded by the court at Trial Term were inadequate to the extent indicated and have increased the award accordingly. Concur — Markewich, J. P., Murphy, LupiaHo, Lane and Nunez, JJ.